                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                 Plaintiff,         )
                                    )
v.                                  )                  JUDGMENT
                                    )
                                    )                  No. 5:19-CV-549-FL
MOUSSA TALL, also known as Bamoussa )
Tall,                               )
                 Defendant.         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for summary judgment made pursuant to Federal Rule of Civil
Procedure 56.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 18, 2021, and for the reasons set forth more specifically therein, that plaintiff’s motion for
summary judgment is granted.

This Judgment Filed and Entered on February 18, 2021, and Copies To:
Christopher B. Buchanan / Rudy Renfer / Kathryne M. Gray (via CM/ECF Notice of Electronic
Filing)
Moussa Tall (via US mail 1105 Timber Drive, Unit A, Garner, NC 27529)

February 18, 2021                      PETER A. MOORE, JR. CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 5:19-cv-00549-FL Document 27 Filed 02/18/21 Page 1 of 1
